EXHIBIT 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the inclusion in the Registration Statement of Premier HoldingCorporation, on Form S-1/A to be filed this date with the Securities and Exchange Commission our report for the year ended December 31, 2009, on the financial statements of Premier Holding Corporation, which expresses an unqualified opinion and includes an explanatory paragraph relating to a going concern uncertainty appearingin the Form S-1 for the period then ended. /s/ Gruber & Co., LLC GRUBER & CO., LLC Lake St. Louis, MO August 24, 2011
